755 N.W.2d 656 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Darryl Gene ORR, Defendant-Appellant.
Docket No. 134330. COA No. 267189.
Supreme Court of Michigan.
September 22, 2008.
By order of January 30, 2008, the application for leave to appeal the May 17, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Taylor (Docket No. 134206). On order of the Court, the case having been decided on July 11, 2008, 481 Mich. 943, 752 N.W.2d 454 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.